         Case 1:18-cv-08468-LGS Document 112 Filed 08/04/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
 ABBOTT LABORATORIES,                                         :
                                              Plaintiff,      :
                                                              :     18 Civ. 8468 (LGS)
                            -against-                         :      19 Civ. 600 (LGS)
                                                              :
 NANCY FEINBERG et al.,                                       :   OPINION AND ORDER
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiff Abbott Laboratories brings this replevin action against Defendants Nancy

Feinberg, Hope Feinberg Schroy and David Feinberg, as co-executors for the estate of Carol J.

Feinberg, to recover an oil painting (the “Painting”) that was allegedly stolen from Plaintiff years

ago. Before the Court is Defendants’ choice-of-law motion (the “Motion”), which contends that

the Illinois statute of limitations should govern Plaintiff’s replevin claim. For the following

reasons, the Motion is denied.

        BACKGROUND

        The following facts are drawn from the parties’ submissions on the Motion and the

Complaint. See Amberger v. Legacy Capital Corp., No. 17 Civ. 532, 2017 WL 4863093, at *8

(S.D.N.Y. Oct. 16, 2017).

        Plaintiff is a corporation organized under Illinois law, with its headquarters in Abbott

Park, Illinois. In 1960, Plaintiff purchased the Painting from a New York City art dealer, to

include in its corporate art collection. In early 2016, Plaintiff retained the services of an expert

art appraiser to assess and update the valuation of the works in its collection for insurance

purposes. In March 2016, the appraiser issued a report concluding, for the first time, that

Plaintiff was in possession of a deliberate forgery of the Painting (the “Copy”).
        Case 1:18-cv-08468-LGS Document 112 Filed 08/04/20 Page 2 of 10




       Upon learning this information, Plaintiff immediately contacted law enforcement, and the

Painting was eventually discovered, in 2018, in Carol Feinberg’s apartment in Manhattan.

Plaintiff asked Ms. Feinberg to return the Painting, and she refused. According to Defendants,

Ms. Feinberg, a longtime domiciliary of Manhattan, purchased the Painting in good faith from a

Manhattan art gallery in 1993, which had acquired the Painting from Eric Kaufman, a New York

art collector. Mr. Kaufman testified that R. Bruce Duncan sold the Painting to a New York

company formed by Mr. Kaufman in 1987. Plaintiff suspects that Mr. Duncan stole the Painting

in 1987, when it was offsite for cleaning.

       Plaintiff attempted to engage in settlement negotiations with Ms. Feinberg, who invited

Plaintiff’s representatives to meet with her son, Defendant David Feinberg, now a co-executor of

her estate. Before any meeting could occur, on August 31, 2018, Ms. Feinberg filed a

declaratory judgment action in the Northern District of Illinois (the “Illinois Action”), seeking a

declaration, among other things, that she is the rightful owner of the Painting, and that Plaintiff

does not have good title to the Painting and is barred from asserting so by the statute of

limitations.

       On September 17, 2018, Plaintiff filed the current action, asserting a replevin claim and

seeking a declaratory judgment that Plaintiff (not Ms. Feinberg) is the rightful owner of the

Painting with a right to immediate possession, and concurrently filed a motion to dismiss the

Illinois Action or, alternatively, transfer the case to the Southern District of New York. On

December 27, 2018, the Illinois court granted Plaintiff’s motion to transfer pursuant to 28 U.S.C.

§ 1404(a). On February 28, 2019, this Court granted the parties’ joint letter motion to

consolidate the cases.



                                                  2
           Case 1:18-cv-08468-LGS Document 112 Filed 08/04/20 Page 3 of 10




          DISCUSSION

          Defendants primarily argue that the Illinois statute of limitations should apply to the

replevin claim because, when an action sits in diversity and is transferred from one federal

district to another, the choice-of-law rules of the transferor court should apply. Therefore,

according to Defendants, the Illinois statute of limitations forecloses Plaintiff’s replevin claim.

For the following reasons, the Motion is denied because, based on New York’s significant

interest in resolving this dispute, New York’s statute of limitations applies, and the replevin

claim is therefore timely.

          As a general rule, a federal court sitting in diversity or with pendent jurisdiction over

state law claims applies the choice-of-law rules of the state in which it sits. Klaxon Co. v.

Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941); accord Loreley Fin. (Jersey) No. 3 Ltd. v.

Wells Fargo Sec., LLC, 797 F.3d 160, 169 (2d Cir. 2015). However, where a case is transferred

from one district to another under 28 U.S.C. § 1404(a), the transferee court must adopt the law,

including the choice-of-law principles, of the transferor court. Van Dusen v. Barrack, 376 U.S.

612, 639 (1964) (“[W]here the defendants seek transfer, the transferee district court must be

obligated to apply the state law that would have been applied if there had been no change of

venue.”); accord Gerena v. Korb, 617 F.3d 197, 204 (2d Cir. 2010). The law of the transferor

state applies so long as the transferor state could properly have exercised jurisdiction over the

action. 1 Gerena, 617 F.3d at 204.

          The narrow issue presented in the Motion is whether the New York or Illinois statute of

limitations governs Plaintiff’s replevin claim. Under both New York and Illinois law, statutes of



1
    The parties do not dispute that the Illinois court had jurisdiction over the action.
                                                     3
        Case 1:18-cv-08468-LGS Document 112 Filed 08/04/20 Page 4 of 10




limitations are considered procedural. Portfolio Recovery Assocs., LLC v. King, 927 N.E.2d

1059, 1061 (N.Y. 2010) (“[S]tatutes of limitations are considered procedural because they are

deemed as pertaining to the remedy rather than the right.” (internal quotation marks omitted));

Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 770 N.E.2d 177, 194 (Ill. 2002)

(“Statutes of limitations are procedural, merely fixing the time in which the remedy for a wrong

may be sought, and do not alter substantive rights.”). Because “[u]nder the Erie doctrine, federal

courts sitting in diversity apply state substantive law and federal procedural law,” Gasperini v.

Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996), normally New York’s statute of limitations

would control, as the law of the forum state. Stuart v. Am. Cyanamid Co., 158 F.3d 622, 626-27

(2d Cir. 1998); accord Wei Su v. Sotheby’s, Inc., No. 17 Civ. 4577, 2019 WL 4917609, at *2

(S.D.N.Y. Oct. 4, 2019); see Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Traditional

choice-of-law analysis would not apply to determine the applicable statute of limitations because

the issue is procedural.

       However, where, as here, the diversity action begins as a first-filed case outside of the

district, which is then transferred and consolidated with a second, mirror-image case, the issue is

more complicated. See generally Van Dusen, 376 U.S. at 639; Dorf & Stanton Commc’ns, Inc.

v. Molson Breweries, 56 F.3d 13, 15 (2d Cir. 1995) (“[C]onsolidation is a procedural device that

does not change the rights of the parties in the separate suits.” (internal quotation marks

omitted)). The Second Circuit has not directly addressed this issue of whether to apply the

statute of limitations of the state where the action was first filed, or the state where the federal

court sitting in diversity is adjudicating the consolidated action.

       The parties dispute whether the New York or Illinois statute of limitations applies to the

replevin claim. Under New York law, the statute of limitations for replevin is three years when
                                                   4
        Case 1:18-cv-08468-LGS Document 112 Filed 08/04/20 Page 5 of 10




the claim involves a good-faith purchaser of a stolen chattel. Solomon R. Guggenheim Found. v.

Lubell, 77 N.Y.2d 311, 317 (1991); accord PaySys Int’l, Inc. v. Atos SE, No. 14 Civ. 10105,

2016 WL 10651919, at *6 (S.D.N.Y. July 14, 2016) (applying New York law). The claim

begins to “accrue[] when the true owner makes demand for return of the chattel and the person in

possession of the chattel refuses to return it.” Lubell, 77 N.Y.2d at 317-18; accord PaySys Int’l,

Inc., 2016 WL 10651919, at *6. Plaintiff’s replevin claim is timely under New York’s statute of

limitations because Plaintiff’s demand for the Painting and Ms. Feinberg’s refusal both occurred

in 2018. Both actions were commenced in 2018.

       Under Illinois law, the statute of limitations for a replevin claim is five years. Hitt v.

Stephens, 675 N.E.2d 275, 277 (Ill. App. Ct. 1997); accord Sherry v. City of Chicago, No. 18

Civ. 5525, 2019 WL 2525887, at *4 (N.D. Ill. June 19, 2019) (applying Illinois law). Illinois

law follows the general rule in tort actions that the statute of limitations begins to accrue when a

plaintiff suffers injury. Hermitage Corp. v. Contractors Adjustment Co., 651 N.E.2d 1132, 1135

(Ill. 1995). For replevin claims, the majority of Illinois courts have interpreted the point of

accrual as when “facts exist which authorize one party to maintain an action against another,”

such as when the claimant has the right to take possession of the property upon breach of an

agreement. See, e.g., Meeker v. Summers, 388 N.E.2d 920, 921 (Ill. App. Ct. 1979); Isham v.

Cudlip, 179 N.E.2d 25, 33 (Ill. App. Ct. 1962) (“The seller’s right to demand a return of the

property accrued when default was made in payment,” i.e., “at th[e] time a clear and full

common law remedy of replevin available to the seller.”). However, some Illinois courts have

concluded -- like those in New York -- that a replevin claim does not begin to accrue until a

demand is made and refused because a defendant’s possession of the property is not considered

wrongful for the purpose of a replevin claim until demand has been made and refused. See, e.g.,
                                                  5
        Case 1:18-cv-08468-LGS Document 112 Filed 08/04/20 Page 6 of 10




Sherry, 2019 WL 2525887, at *4 (citing First Illini Bank v. Wittek Indus., Inc., 634 N.E.2d 762,

763 (Ill. App. Ct. 1994)). Apart from the general rule for accrual in tort actions, see Hermitage

Corp., 651 N.E.2d at 1135, the Illinois Supreme Court has not specifically addressed when the

statute of limitations in a replevin claim begins to accrue.

       This analysis is sometimes modified by the “discovery rule,” which “‘delays the

commencement of the relevant statute of limitations until the plaintiff knows or reasonably

should know that he has been injured and that his injury was wrongfully caused,’” and “is

applied on a case-by-case basis, balancing ‘the increase in difficulty of proof which accompanies

the passage of time against the hardship to the plaintiff who neither knows nor should have

known of the existence of his right to sue.’” Hitt, 675 N.E.2d at 277 (quoting Hermitage Corp.,

651 N.E.2d at 1135) (other internal quotations marks omitted). Defendants are correct that

Illinois courts have rejected the argument that a claimant’s actual knowledge of who caused the

injury is a prerequisite to the commencement of the running of the statute of limitations. But this

is merely a restatement of the discovery rule that the statute of limitations begins to run when the

plaintiff knew or should have known of the right to sue. For example in Guarantee Tr. Life Ins.

Co. v. Kribbs, 68 N.E.3d 1046 (Ill. App. Ct. 2016), an Illinois intermediate appellate court held

that fraud related claims filed against two individuals were time barred where the plaintiff --

before the five-year statute of limitations period -- knew that one of its own employees was

involved in the wrongdoing and was provided a short list of potential witnesses that included the

two individuals, and therefore had “provided no reason why it could not have discovered its

claims . . . sooner through reasonable diligence.” Id. at 1055 (internal quotation marks omitted).

       Under Illinois law, whether a particular claim is timely is an issue of fact, including the

issue of “the time at which an injured party knows or reasonably should have known both of his
                                                  6
        Case 1:18-cv-08468-LGS Document 112 Filed 08/04/20 Page 7 of 10




injury and that it was wrong[f]ully caused.” Witherell v. Weimer, 421 N.E.2d 869, 874 (Ill.

1981). Here, Plaintiff’s injury occurred when the Copy was substituted for the Painting. The

parties dispute when Plaintiff knew or reasonably should have known that this occurred.

Defendants contend that Plaintiff knew or reasonably should have known that the Painting was

missing as early as 1987, based on “clear visual differences” between it and the Copy; that

Plaintiff was made aware in 2003 that a restorer had made copies of other works from its

collection back in 1987 but did not reasonably investigate the claims, and that Plaintiff admitted

in 2007 that it knew that the Painting had a different title and signature than the Copy. Assuming

these facts to be true, a reasonable fact finder could find that the Plaintiff could have discovered

that the Painting was stolen and who had the painting prior to 2013, which would render the

replevin claim untimely under Illinois law.

       Because New York and Illinois statutes of limitations could yield different results in this

case, it is necessary to decide which law applies. The Court therefore adopts the interest analysis

as applied by the Fifth Circuit in Bott v. Am. Hydrocarbon Corp., 441 F.2d 896, 898-901 (5th

Cir. 1971). In Bott, two identical suits were filed, the first in Texas, the second in California, and

both were later consolidated in Texas. Id. at 897-98. The Fifth Circuit held that, if there was a

conflict between the Texas and California statutes of limitations, California law was the “correct

choice” to apply, in part, because of the “primacy of California interests” in the suits, and that

“consolidation must not prejudice the rights of the parties” and because the cause of action

“arose in California between a foreign corporation doing business there and a California resident

employed by it.” Id. at 899-900. The Eleventh Circuit has adopted a similar approach. See

Boardman Petroleum, Inc. v. Federated Mut. Ins. Co., 135 F.3d 750, 753 (11th Cir. 1998) (“We

hold that the ‘balancing of interests’ analysis is the appropriate way to determine which state’s
                                                  7
        Case 1:18-cv-08468-LGS Document 112 Filed 08/04/20 Page 8 of 10




law applies in consolidated cases such as these where of necessity only one state’s law may be

applied.”). This test reflects the same principle underlying traditional New York choice-of-law

analysis, i.e., that the law of the state with the greatest interest in the dispute should apply. See

White v. ABCO Eng’g Corp., 221 F.3d 293, 301 (2d Cir. 2000) (If an actual conflict exists, “New

York courts seek to apply the law of the jurisdiction with the most significant interest in, or

relationship to, the dispute.”); accord Martin Hilti Family Trust v. Knoedler Gallery, LLC, 386

F. Supp. 3d 319, 350 (S.D.N.Y. 2019).

       Defendants argue that the Illinois statute of limitations applies in both consolidated

actions under the “first to file” rule because the Illinois Action was filed first. This argument is

unpersuasive. This consolidated action involves mirror image lawsuits between the same parties

asserting almost identical claims. Interest analysis provides a reasonable and principled

approach to the question of which law should apply. Defendants provide no persuasive reason

that the applicable statute of limitations should be determined by the fortuity of who won the

race to the courthouse. Moreover, the first to file rule does not address the choice of law issue.

The rule states that “where an action is brought in one federal district court and a later action

embracing the same issue is brought in another federal court, the first court has jurisdiction to

enjoin the prosecution of the second action.” City of New York v. Exxon Corp., 932 F.2d 1020,

1025 (2d Cir. 1991); accord Modu v. Notorious B.I.G., LLC, No. 20 Civ. 2453, 2020 WL

3100212, at *1 (S.D.N.Y. June 10, 2020). Alternatively, when the rule applies, the second court

may dismiss the second-filed case, transfer it to the first-filed district or stay the second case

pending resolution of the first. See Santana v. Cavalry Portfolio Servs., LLC, No. 19 Civ. 3773,

2019 WL 6173672, at *5 (S.D.N.Y. Nov. 19, 2019). The first to file rule as expressed in these

cases governs which of two mirror-image actions should proceed, not which law should apply
                                                   8
         Case 1:18-cv-08468-LGS Document 112 Filed 08/04/20 Page 9 of 10




when the two cases are consolidated, which is the question here. Defendants do not cite any case

where the first to file rule has been applied to favor the state law of the first-filed case in this

scenario. 2 Accordingly, application of the first to file rule would be without precedent and is

unwarranted.

        Applying the interest analysis from Bott, New York’s statute of limitations applies

because New York has the greater interest in this dispute. As Judge Nagle stated in granting

Plaintiff’s motion to transfer, “New York has a significant relationship to and interest in

resolving this matter since it primarily concerns the ownership of valuable property that has been

physically located in New York for at least the past 25 years and held by multiple New York

residents.” The parties do not dispute that the Painting has been in New York since 1987, where

Mr. Kaufman, a New York art collector, purchased it from Mr. Duncan, the alleged thief; that

Mr. Duncan sold at least three other artworks stolen from Plaintiff’s collection by bringing the

work to New York to sell to New York art dealers; that the Painting changed hands multiple

times in New York and was displayed in a Manhattan gallery; that Ms. Feinberg, a long-time

New York domiciliary, purchased the Painting in 1993 from the Manhattan art gallery. New

York has the greater interest in assuring the legitimacy of its substantial fine art market. See



2
  Application of the first to file rule in Shaw Family Archives, Ltd. v. CMG Worldwide, Inc., 434
F. Supp. 2d 203 (S.D.N.Y. 2006), is distinguishable because, while similar, the two cases in
Shaw (which were later consolidated) involved different parties and different causes of action.
Id. at 206. Further, the New York court in Shaw stayed proceedings pending the outcome of a
motion to dismiss for lack of personal jurisdiction in the first-filed Indiana action and stated that
“had the Indiana court not transferred the Indiana action here, this Court would have held the
New York action in abeyance pending the outcome of [the Indiana] action.” Id. at 210. By
contrast, Judge Nagle denied Ms. Feinberg’s request to enjoin the New York action and
transferred the Illinois Action because of New York’s significant relationship and interest in
resolving the matter. To the extent that principles articulated in Shaw would dictate a different
result in the instant case, I respectfully disagree.
                                                     9
        Case 1:18-cv-08468-LGS Document 112 Filed 08/04/20 Page 10 of 10




Lubell, 77 N.Y.2d at 320 (recognizing “that New York enjoys a worldwide reputation as a

preeminent cultural center,” and therefore has a particularly strong interest in deterring “illicit

trafficking in stolen art”). Illinois’s interest in contrast is to protect the rights of a single victim.

Accordingly, New York’s statute of limitations governs Plaintiff’s replevin claim based on the

“primacy” of New York interests, see Bott, 441 F.2d at 900, and Plaintiff’s replevin claim is

therefore timely.

        CONCLUSION

        For the foregoing reasons, the Defendants’ choice-of-law motion is DENIED.

        The Clerk of Court is respectfully directed to close the motion at Docket No. 97.

Dated: August 4, 2020
       New York, NY




                                                    10
